ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.

 Response to Arguments
On page 5 of the Appeal Decision dated December 28, 2020, the Patent Trial and Appeal Board (PTAB) stated “we sustain the Examiner's rejection of claims 27, 28, 31-34, 37, and 38”. However, Applicant’s has cancelled claims 27, 28, 31-34, 37, and 38. Accordingly, the 35 U.S.C. § 112, first paragraph, rejections are moot as previously set forth in the Final Office Action mailed February 14, 2018. On page 5 of the Appeal Decision dated December 28, 2020, the Patent Trial and Appeal Board (PTAB) stated “we reverse for claims 29, 30, 35, and 36”. Accordingly, the 35 U.S.C. § 112, first paragraph, rejections are withdrawn for claims 29, 30, 35, and 36. 
On page 5 of the Appeal Decision dated December 28, 2020, the Patent Trial and Appeal Board (PTAB) stated “we do not sustain the Examiner's rejection of claims 27-38 for indefiniteness”. Accordingly, the 35 U.S.C. § 112, second paragraph, rejections are withdrawn for claims 27-38. 

On page 8 of the Appeal Decision dated December 28, 2020, the Patent Trial and Appeal Board (PTAB) stated “we do not sustain the Examiner's obviousness rejection of dependent claims 5, 6, 10-15, 17, 18, and 26”. Accordingly, the 35 U.S.C. § 103(a) rejections are withdrawn.

Reasons for Allowance
Claims 1, 3-19, 21, 22, 24-26, 29, 30, 35, and 36 are allowed in light of the Appeal Decision dated December 28, 2020 and Applicants response mailed on February 26, 2021. 
The following is an Examiner’s statement of reasons for allowance: Reversed Appeal Decision dated December 28, 2020 for claims 1, 3-19, 21, 22, 24-26, 29, 30, 35, and 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2489